Citation Nr: 1505123	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  08-13 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II (DMII).  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1973, and thereafter in the National Guard with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) through 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing) in October 2009.  A transcript of that hearing has been associated with the claims file.  

In March 2010 and February 2012, the Board remanded the matter for further development.  Thereafter, the Board, in part, issued an August 2013 decision denying service connection for hypertension issue on the merits.  The Veteran appealed the unfavorable adjudication to the United States Court of Appeals for Veterans Claims (Court).  In April 2014 both parties issued a Joint Motion for Partial Remand.  In May 2014, the Court granted the motion for remand, which set aside the portion of the August 2013 decision that had denied the Veteran's hypertension claim and remanded this particular issue to the Board for reconsideration.  The Board remanded the case in August 2014 for additional development.

The Veteran decided not to pursue the matter of service connection for a left knee disability.  Thus, this matter is no longer before the Board.

This claim has been most recently processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the probative medical evidence of record has shown that his hypertension is due to his service-connected DMII.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309,  3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, the Board finds that service connection for hypertension is warranted.  The probative evidence of record demonstrates that the Veteran has a current diagnosis of hypertension and the medical evidence of record is in relative equipoise as to whether his hypertension is at least as likely as not proximately due to his service-connected DMII.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The medical evidence of record, including VA medical records and VA examinations, demonstrates the Veteran has a current diagnosis of hypertension.  

The Board observes that the March 2007 VA examiner diagnosed the Veteran with essential hypertension that was not related to DMII, the October 2011 VA examiner found that he could not opine whether hypertension was caused or aggravated by his DMII without resort to mere speculation and the September 2014 VA examiner found that it was at least as likely as not that the Veteran's hypertension had worsened due to the natural progression of the disease.  In support of the Veteran's claim however, opinions furnished in July 2007 and August 2014 by the Veteran's treating physicians at VA reflect findings that his hypertension was at least as likely as not related to his DMII.  Both July 2007 and August 2014 VA physician opinions provided rationales for these conclusions.  The Board observes that the May 2012 VA examination and opinion were found to be inadequate by the Court, per the April 2014 Joint Motion for Partial Remand, and was not considered in this decision.  Therefore, the medical evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether the Veteran's hypertension was proximately due or aggravated by to the Veteran's service-connected DMII, and the Board must resolve doubt in the Veteran's favor and grant the claim for service connection for hypertension.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hypertension is granted.  


REMAND

As for the claim for service connection for PTSD, the Board observes that a timely notice of disagreement (NOD) was filed in September 2013 in response to a September 2013 rating decision.  Therefore, the appropriate disposition is to remand the claims for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative, a statement of the case addressing his claim for service connection for PTSD.  Only if the Veteran perfects an appeal should the claim be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


